EXHIBIT 10.46

AMENDMENT NUMBER ONE

TO THE

AMSOUTH BANCORPORATION SUPPLEMENTAL RETIREMENT PLAN

AmSouth Bancorporation (the “Company”) hereby amends the AmSouth Bancorporation
Supplemental Retirement Plan (“Plan”) as follows:

1. Effective November 1, 2006, by adding to the end of Section 2.01 the
following:

Notwithstanding the foregoing, effective November 1, 2006, this Supplemental
Plan shall be frozen so that no employees or rehired former employees shall
become Participants on and after such date. Effective November 4, 2006,
Participants in this Supplemental Plan who transfer employment to Morgan Keegan
in connection with the merger of AmSouth Bancorporation into Regions Financial
Corporation shall continue to accrue benefits under this Supplemental Plan on
and after the date of transfer to Morgan Keegan, and service with Morgan Keegan
shall count for vesting purposes under this Supplemental Plan.

2. Effective November 4, 2006, by adding as the final paragraph of Section 3.01
the following:

Calculation of Benefits of Participants Transferred to Morgan Keegan

Participants in this Supplemental Plan who transfer employment to Morgan Keegan
in connection with the merger of AmSouth Bancorporation into Regions Financial
Corporation shall have their compensation and Average Monthly Earnings as of the
date of the transfer frozen for purposes of calculating benefits under this
Supplemental Plan.

3. Effective November 1, 2006, add the following to the end of Section 3.02:

Notwithstanding the foregoing, effective November 1, 2006, determination of
benefits under this Supplemental Plan under optional forms of payment will be
based on the revised actuarial factors adopted for the Retirement Plan effective
October 1, 2004.

4. All of the other terms, provisions and conditions of the Plan not herein
amended shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AmSouth Bancorporation has caused this Amendment Number One
to be executed by its duly authorized officer this 3rd day of November, 2006,
effective as herein stated.

 

    AMSOUTH BANCORPORATION ATTEST:     By:   /s/ C. Dowd Ritter       Its:  
Chairman, President and Chief Executive Officer By:   /s/ Carl L. Gorday      
Its:   Assistant Secretary      